Case 4:19-cr-00524 Document 79 Filed on 10/18/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
VS. : CRIMINAL NO, 4:19-CR-0524-1
DAVID WAYNE MEARIS :
VERDICT FORM
ON COUNT ONE:

We, the jury find the defendant, David Mearis
~ Guilty ‘Not Guilty
We further (check all that apply)

A at the time of the offense, the victim had attained the age of 14 years but had not
attained the age of 18 years.

x the defendant used, force, threats of force or coercion to carry out the offense.

ON COUNT TWO:
We, the jury find the defendant, David Mearis

Guilty Not Guilty

ON COUNT THREE:
We, the jury find the defendant, David Mearis
Guiltyes + Not Guilty
We further (check all that apply)

At the time of the offense, the victim had attained the age of 14 years but had not
attained the age of 18 years,

S tne defendant used, force, threats of force or coercion to carry out the offense.

1/2
Case 4:19-cr-00524 Document 79 Filed on 10/18/19 in TXSD Page 2 of 2

A

ON COUNT FOUR:
We, the jury find the defendant, David Mearis

Guilty | Not Guilty

ON COUNT FIVE: °
We, the jury find the defendant, David Mearis

Guilty Not Guilty

 

FOREMAN OF THE JURY

Signed on this If +4 day of October, 2019.

2/2
